        Case 2:19-cr-20082-JAR Document 19 Filed 04/29/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
            Plaintiff,

v.                                                Case No. 19-20082-JAR

JESUS LABRADO,
            Defendant.

________________________________________________________________________

           ORDER CONTINUING STATUS CONFERENCE
________________________________________________________________________

      The above-entitled matter comes before the Court upon Defendant’s

Motion to Continue Status Conference [Doc. 18]. Counsel for the government

has no objection to this continuance.

      Pursuant to Administrative Order No. 2020-3, all nonemergency

hearings or trials before this court should be postponed pending further order

of the court. The court finds that the status conference scheduled in this

matter qualifies as a nonemergency and should therefore be postponed and

rescheduled.

      The court further finds that the time period of this postponement

implemented pursuant to the Administrative Order No. 2020-3 shall be

excluded under the Speedy Trial Act 18 U.S.C. § 3161(h)(7)(A), as the Court

specifically finds that for public safety reasons, the ends of justice served by
         Case 2:19-cr-20082-JAR Document 19 Filed 04/29/20 Page 2 of 2




continuing this matter outweigh the best interest of the public and the

defendant in a speedy trial.

       IT IS THEREFORE ORDERED that Defendant’s Motion for

Continuance (Doc. 18) should be granted.

       IT IS FURTHER ORDERED that the status conference scheduled for

May 5, 2020 is continued to June 8, 2020 at 9:00 a.m.

       IT IS FURTHER ORDERED that the period of delay resulting from

such continuance shall be excludable time as provided for by the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7). The time period from May 5, 2020 through June

8, 2020 shall be excluded when calculating speedy trial time.

       IT IS SO ORDERED.

Dated: April 29, 2020
                                     S/ Julie A. Robinson
                                    JULIE A. ROBINSON
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                      2
